 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11                                                 CV 20-2690 PA (JEMx)
     Cheryl Hintzen,
12                                                 JUDGMENT
                   Plaintiff,
13
            v.
14
     D5 Partners, Inc.,
15
                   Defendants.
16
17
18         Pursuant to the Court’s April 10, 2020 Order dismissing this action for lack of
19   prosecution and failure to comply with the Court’s order,
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this action is
21   dismissed without prejudice.
22         IT IS SO ORDERED.
23
24   DATED: April 11, 2020                            _________________________________
                                                                 Percy Anderson
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28
